NUMBER 13-10-00628-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
___________________________________________________________

MICHAEL A. FLORES, M. D.,                                                 Appellant,

                                          v.

PLATA PROPERTIES, INCORPORATED,                     Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 2
                   of Hidalgo County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
                Before Justices Garza, Benavides, and Vela
                    Memorandum Opinion Per Curiam

      Appellant, Michael A. Flores, M.D., attempted to perfect an appeal from a

judgment entered by the County Court at Law No. 2 of Hidalgo County, Texas, in cause

number CL-09-1895-B. Judgment in this cause was signed on July 2, 2010. A motion

for new trial was filed on July 30, 2010. Pursuant to Texas Rule of Appellate Procedure
26.1, appellant=s notice of appeal was due on September 30, 2010, but was not filed until

October 15, 2010.

       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial

has been filed, notice of appeal shall be filed within ninety days after the judgment is

signed. TEX. R. APP. P. 26.1(a).

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the

predecessor to Rule 26). However, appellant must provide a reasonable explanation for

the late filing: it is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins,

140 S.W.3d 462, 462 (Tex. App.BAmarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567

(Tex. App.BWaco 2002, no pet.).

       On November 16, 2010, the Clerk of this Court notified appellant of this defect so

that steps could be taken to correct the defect, if it could be done. Appellant was advised

that, if the defect was not corrected within ten days from the date of receipt of this Court=s

letter, the appeal would be dismissed. To date, no response has been received from

appellant providing a reasonable explanation for the late filing of the notice of appeal.

         The Court, having examined and fully considered the documents on file,

appellant=s failure to timely perfect his appeal, and appellant=s failure to respond to this

Court=s notice, is of the opinion that the appeal should be dismissed for want of

                                              2
jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a)(c).



                                           PER CURIAM

Delivered and filed the
6th day of January, 2011.




                                       3